[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT         FILED
                            ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              August 4, 2005
                                   No.03-11173
                                                            THOMAS K. KAHN
                              Non-Argument Calendar             CLERK
                            ________________________

                  D.C. Docket No. 00-00060-CR-FTM-29-DNF

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

ZNOP BYX VMON,
a.k.a Russell Lee Slack,

                                                         Defendant-Appellant.

                           __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (August 4, 2005)

               ON REMAND FROM THE SUPREME COURT
                      OF THE UNITED STATES

Before CARNES, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Znop Byx Vmon was convicted of knowingly making false statements to a

licensed firearms dealer in connection with attempts to purchase firearms, in

violation of 18 U.S.C. § 922(a)(6) and sentenced to 70 months imprisonment. We

affirmed his conviction on direct appeal, in which Vmon raised a constitutional

challenge to his convictions under Blakely v. Washington, 542 U.S. –, 124 S. Ct.
2531, 159 L. Ed. 2d 403 (2004), for the first time in his reply brief. Vmon

petitioned the Supreme Court for certiorari, which the Court granted, vacating and

remanding the case to us for reconsideration in light of United States v. Booker,

543 U.S. –, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

      This court does not consider issues raised for the first time in a reply brief,

and this rule applies to Booker challenges. See United States v. Day, 405 F.3d
1293, 1294 n.1 (11th Cir. 2005); United States v. Dockery, 401 F.3d 1261, 2005
WL 487735 (11th Cir. 2005); United States v. Levy, 2005 WL 1620719 (11th Cir.

July 12, 2005). Accordingly, we AFFIRM.




                                          2